AUSTIN~.TEXAS          .-.-sl- We.,_
                                                          .....^ I.~..
                                                                  _..___.__
                                                                       _.



                        August 29, 1952                    .u...._.*-_^____’


Bon. Alwln E. Pape         Opinion No.   v-1518
County Attorney
Guadalupe County           Re: Procedure to dlaaolve a
Seguln; Texaa                  consolidated     county-line
                               district   ‘created in the
                               manner rescrlbed       by Ar-
Dear Sir:                      tiole 2i 06,’ V.C.S.
              We refer to your request for an opinion from
thla   office’ relative  to the following aubmltted matter:
              On March 2, 1940, the Clbolo,Common
       School Dlatriot   No. 29, then wholly within
       Ouadalupe County, and the Schertz Common
       County-Line School District       NO. 36, then
       situated part In Ouadalupe land part in
       Bexar Counties, were properly consolidated
       In the manner preacrlbed by Article         2806,
       V.C.S.   to form the Schertz-Clbolo      Common
       County-Line Consolidated      School District
       No. 29, comprising territory       part in Quada-
       lupe and part ‘In Bexar Counties.        This
       Schertz-Cibolo   district    has been opera’ted
       aa a oonso,lldated county-line      dlatrlot.
       since its creation.       A public’ free. school
       since that time and in 1951-1952 haa been
       maintained in the dlatrlct       and’Its opera-
       tion la contemplated for the 1952-1953
       school term.
            On July 9, 1952, a petition waa filed
       with the County Judge of Ouadalupe County.
       It reada In part aa followa:
              ?We  the underslgned residents   and
       qualifled.votera    of the Schertz-Clbolo   Com-
       mon County-Line Consolidated     School Dla’-
       trlct No. 29, altuated In Ouadalupe and
       Bexar Counties, Texaa;do      hereby respeot-
       fully request that you, In connection with
       the County Judge of Bexar County, Texas,
       call an’electlon    to be ‘held by the quall-
       fled voters ‘of the Sohertz-Clbolo     Common
Hon. Alwln E. Pape, page 2   (v-1518)


     County-Line Consolidated School District
     No. 29 for the 'purposeof determining
     whether said consolidated school district
     shall be dissolved, as authorized by Ar-
     ticle 2815 of Vernon's Revised Civil Stat-
     utes of 1925, and such supporting statutes
     as contained in Title 49, entitled Educa-
     tion, and that in connection with the
     County Judge of Bexar County, Texas,'give
     statutory notice of such election."
         'Thereon appear names of sixty-one (61)’
     residents and qualified voters of the Clbolo
     vicinity, buttnone from the Schertz section
     of the consolidated school district. No
     such petition has been filed with the County
     Judge.of Bexar County, but .ode may!be, con-
     taining the same 61 names. No 'likepetition
     has been filed by the voters of the &hertz
     vicinity, nor have they~joined In any peti-:
     tlon already filed or to be filed.
          Questions: 1. Is there any statute which
     provides for the dissolution of a county-line
     consolidated school district where 'thedis-
     trict operates 'a public sbhool therein?
         2. Under the facts submitted and on the
    quoted petition presented to the County
    Judge of Guadalupe County, can this consoll-
    dated county-line district be dissolved, and
    the former Clbolo and Schertz districts re-
    vert to their original status?
          With reference to your first question, there are
only two statutes which provide for the dissolution of
consolidated school districts.
          Article 2815-1, Vernon'sCivil   Statutes, enacted
in 1947, provides in part as follows:
         "Section 1. Any county line school
    district formed by the consolidation of two
    or more school districts situated 'in two or
    more counties after the'~effectivedate of
    this Act may be dissolved by the~~procedure
    hereinafter established, whenever-the 'con-
    solidated school district -falls‘to~'operate
    a public free school." (Emphariri?~rl:addep.,
                                  _'         'I,
                                              '.
Hon. Alwin E. Pape, page 3 (V-1518)


         This statute could have no application in the
dissolution of the Clbolo-Sohertz consolidated county-
line district, under the facts submitted, for the right
to dissolve granted In that law is limited to county-
line consolidated districts that "fail to operate a
public free school."
          The other statute providing for the dissolution
of consolidated school districts Is Article 2815, V.C.S.
It reads In part as follows:      ;
          "(a) Such consolidated districts may,
     In the same manner provided for their con-
     solidation, be dissolved and the districts
     included therein restored to their original
     status, except that it shall not be neces-
     sary to provide polling places In each dls-
     trict.         No election forthe dissolu-
     tion of sa;d'consolldated districts shall be
     held until three (3) years have elapsed after
     the date of the election at which such dls-
     tricts were consolidated."
          An examination of the legislative history con-
cerning Articles 2815 and 2806, V.C.S. Is necessary here
to determine the meaning and scope of the phrase, ,'such
consolidated districts.
          Since 1909, when Section 3 of Article VII of
the Constitution of Texas, was amended, the Legislature
has been expressly authorized to provide, by general
law, for the creation of school districts including
territory In more than one county. Simpson v. Pontotoc
Common~County Line School District No. 31, 275 S.W. 4@
             -error.
(Tex. Civ. App.                             West, 102
Tex. 11, 111 S.W. 726 (1908).
          Article 2815 has Its orlgin~in House Bill 121,
Acts 38th Leg., 3rd C.S. 1923, ch. 13, p. 169. House
Bill 121 was an amendatory law providing for the consoli-
dation of school districts and their dissolution. It
recites unchanged Section 1 of House Bill 148, Acts 36th
m3., 2nd C.S. 1919, ch. 65, p. 167,mthe first law author-
izing the creation of consolldated'school districts, and
then adds a new paragraph providing for their dissolu-
tion.
          Section 1 of House Bill 148, supra, as amended
by House Bill 121 in 1923 reads In part as follows:
Hon. Alwin E. Pape, page 4 (v-1518)


          "Section-l. When any number of con-
     tiguous common school districts within this
     State, deslrlng~to consolidate for school
     purposes, present a petition to the judge
     of the county wherein such districts are
     situated, signed by twenty or a majority of
     the legally qualified voters of each dls-
     trlct so desiring to consolidate, the county
     judge shall Issue an order for an election
     to be held in each of~the common school dls-
     tricts so petitioning, which election shall
    be held on the same date. The county judge
     shall give notloe of the date of such elec-
    tions by publication of the order In some
    newspaper published in the county, for
     twenty days prior to the date on which such
     elections are ordered, or by posting a
     notice of.such elections in each of the
     districts, or by both such publication and
     posted notices. The Commissioners' Court of
     the county in which such e~lectlonsare held
     shall at Its next meeting canvass the returns
     of such elections, and if the votes cast in
     each and all districts show a majority In
     favor of the consolidation of such common
     school districts, the commlssloners' court
     shall declare such common districts consoli-
     dated, and districts being oontlguous ter-
     ritory.
         "It Is herein provided that in the same
    manner as is described in Section 1, common
    school districts may be consolidated with
    contiguous independent sohool ~distrlc:ts,~.
                                              . .


         "It Is herein further provided that in
    the same manner as is dea,cribedin Section
    1, such consolidated school districtsmay be
    dissolved and the distri6ts Included ~therein
    restored to their original status, except
    that it shall not be necessary to provide
    for polling places in each of the districts
    composing such consolidated districts; . e .
    provided further that no election, as pro-
    vided for in this section, for the dlssolu-
    tion of said consolidated districts'shall
    be held until three years have elapsed after
Hon. Alwin E. Pape, page 5 (V-1518)


     the date of the election at which such dis-
     tricts were consolidated."
          Clearly the dissolution provisions in House
Bill 121, supra,authorised any consolidated school dis-
tricts created in the manner prescribed in Section 1
of that law to dissolve in the same manner as created
under that law. No provision in that law can be found
which would preclude the consolidation of contiguous
school districts which were situated in adjoining
counties. It Is addressed to 'any number of contiguous
. . D school districts within this State."
          In 1925, the consolidation and dissolution
provisions of House Bill 121 were separated and codified
into our Revised Civil Statutes, 1925, under Articles
2806 and 2815,'to read as follows:
          "Article 2806. Election to consolldate-
     On the petition of twenty or a majority of
     the legally qualified voters of each of sev-
     eral contiguous common school districts pray-
     lng~for the consolidation of such districts'
     for school purposes, the county judge shall
     Issue an order for an election to be held on
     the same day in each such district. The
     county judge shall give notice of the date
     of ~such elections by publication of the order
     in some newspaper published in the county for
     twenty days prior to the date on which such
     elections are ordered, or by posting a notice
     of such elections in each of the districts,
     or by both such publication and posted notices.
     The commissioners court shall at its next
     meeting canvass the returns of such election,
     and ifsthe votes cast in each and all dis-
     tricts show a majority in favor of such con-
     solidation, the court shall declare such
    .common school districts consolidated. Com-
     mon school districts may In like manner be
     consolidated with contl#uous independent
     school districts, . . .
          "Article 2815. Dissolution. - Such con-
     solidated districts may in the same manner
     provided for their consolidation, be dis-
     solved and the districts included therein
     restored to theiroriginal status, exeept
     that it shall not be necessary to provide
Hon. Alwin E. Pape, page 6 (V-1518)


     polling places in each district. . o . No
     election for the dissolution of said consoli-
     dated districts shall be held until three
     years have elapsed after the date of the
     election at which such districts were con-
     solidated."
          Thus, it is made apparent that the words "such
consolidated districts" appearing in Article 2815 mean
any consolidated district created in the manner prescribed
in Article 2806. Under Article 2815, such consolidated
districts may be dissolved in the same manner and undeli
the same procedure which authorized their creation, set
out in Article 2806, except that in the dissolution there-
of "it shall not be necessary to provide polling places
in each district."
          Furthermore. Article 2815 remains unchanned.
but Article 2806 has been amended in House Bill 98, Acts
42nd Leg., R.S. 1931, ch. 106, p. 182, and House Bill
828, Acts 49th Leg,, R.S. 1945, ch. 264, p. 416. In the
1931 amendment of Article 2806, there was inserted this
provision:                                                   -
          ,I
           . . D. provided further,
                           ._       that
                                     .   when it
     1s proposea to consollaate contiguous county-
     line districts, the petitions and election
     orders prescribed in this Act, shall be ad-
     dressed to and issued by the Co~untyJudge
     of the county having jurisdiction over the
     principal school of each district and the
     results of the election shall be canvassed
     and declared by the Commissioners' Court of
     said county.'
          The tenor of this amendment is indicative that
the authority to consolidate contiguous county-line dis-
tricts already existed under those other provisions of
Article 2806 which authorize the consolidation of any
number of contiguo~uscommon or independent districts.
Its language is not such as reflects grant of power for
the first time. The amendatory provision appears to be
added merely to clarify the procedure to be followed
in the consolidation of any common or independent dis-
tricts which are co,unty-linedistricts.
          The 1945 amendment of Article 2806 inserted
this provision:
Hon. Alwin E. Pape, page 7 (v-1518)


          It
               e Provided that if any such dis-
                   D   .

     trlctor districts are situated *holly in
     a county other than the county nor counties
     embracing any other such district or dls-
     tricts the petitions and election orders
     prescribed in this Act shall be addressed
     to and issued by the respective County
     Judges of the respective counties in which
     such districts respectively lie, each
     County Judge ordering the election for the
     district or districts in his county, and
     the Commissioners Courts of such respective
     counties .shall canvass the returns and
     declare the results of the election in the
     district or dlstri~ctsof their respective
     counties. . . ."
          This added amendatory matter more clearly
constitutes simply another legislative enactment design-
ed to clarify the procedure to be folIowed in consolida-
tions of any contiguous common or independent school
districts previously authorized in the manner prescribed
in Article 2806.
         But if there be any doubt as to the authority
of~contiguous districts wholly within adjoining counties
of county-line districts to consolidate in the,manner
prescribed under Article 2806, the uncertainty is re-
solved in an enactment of 1927, Section 5b of House'Bill
99, Acts 40th Leg., 1st C.S. 1927, ch. 84, pm 228,
codified as Section 5b, Article 2742b, In Vernon Civil
Statutes. Section 5b reads in part as follows:
         'In the manner prescribed by 0 . . Arti-
    cle 2806 . . . providing for the consolidation
    of school districts by election, Common School
    and Common County-line School Districts may
    be consolidated, and Common School and Common
    County-line School Districts may be consoli-
    dated with a contiguous Independent District
    in the same or in an adjoining County; pro-
    vided that when the proposition is to consoll-
    date districts having territory in two or
    more adjoining Counties, the petitions and
    election orders prescribed in Article 2806
          shall be addressed to and Issued by
    the County Judge of each County for and/in
    behalf of each district wholly in his County
    or over which his County has jurisdiction
    for administrative purposes, and the County
Hon. Alwln E. Pape, page 8 (v-1518)


    Commissioners' Court of each County shall
    canvass the returns of the eleotion in each
    district lying wholly within the County or
    under its jurisdiction for administrative
    purposes, and declare the results, as In
    the'case of the consolidation oftdistricts
    lying tiholly'withinone County; and when the
    results are a? declared the consolidation
    of the districts shall thereby become ef-
    fective."
          Section 5b, supra, like the amendments of 1931
and 1945 to Article 2806 herein discussed, we believe
may properly be regarded as legislative clarification of
procedure to be,had in the consolidation of certain kinds
of school districts, whose authority to consolidate was
earlier provided for-in Article 2806. Section 13 of
House Bill 99, supra, did not repeal Article 2806, nor Is
Section 5b of Article 2742b in conflict therewith.
          In the light of the legislative history con-
cerning Articles,2806 and 2815, as herein considered, it
is our opinion that Article 2815, par. (a), V.C.S.,
authorizes the abolition of any consolidated school dls-
trict created by election in the manner prescribed by
Article 2806. Further, with respect to your first ques-
tion, the Schertz-Cibolo Common County-Line Consolidated
School District No. 29, created by the consolidation of
a common district wholly within one county with a con-
tiguous county-line district in the manner prescribed
in Article 2806, it may be'dissolved by an election~in
the manner prescribed in Article 2815, par. (a), V.C.S.
          It is clear, of course, that we disagree with
an overrule herein the statement made In Attorney Gen-
eral Opinion O-5758 (1944) that Article 2815 is applicable
only to consolidated districts lying wholly within one
county.
         We consider now your second question. Under the
facts submitted you state that the said Schertz-Cibolo
consolidated district was created in the manner prescribed
by Article 2806, V.C.S. Therefore, we assume that in
1940, a petition for the consolidation bearing the names
of twenty or a majority of the qualified voters of the
former Cibolo Common District was addressed to the County
Judge of Guadalupe County and that a like'petition bear-
ing the names of twenty or a majority of the'quallfied
voters of the former Schertz Common County-line School
Hon. Alwin E. Pape, page 9 (v-1518)


District was addressed to the County Judge of Bexar
County or Guadalupe County, whichever county had juris-
diction of that county-line district. Woodson Ipdepen-
dent School Dist. v. State, 130 S.W.2d 1038 (Tex. Civ.
A    141cb         f I' H       Trlmble, 145 S.W.2d
6~~'(Tex.'C~rvf"~p~ei940 ?:r%           onaldson v.
State, 161 S.W.2d 324 (T;x. Civ.            error ref.
w.O.m.). Compliance with Article             require
that one or more petitons, signed by twenty or a major-
ity of the legally qualified voters of each of the
formerly existing districts be filed wlmhe    proper
county judge or judges.
          The provision in Article 2815 is that such
consolidated districts may 'in the same manner provided
for their consolidation" be.dissolved. In Consolidated
Common School Dist. No..5 v. Wood ,112 S.W,2d 231 235,
(Tex. Civ. App. 1937, error dism.j, the court conitrues
the quoted phrase as follows:
                 The power to dissolve the con-
     solidaied district and thereby re-establish
     the formerly existing component districts
     is thus delegated upon the condition that
     it be done,in the same manner provided for
     their consolidation. In other words, the
     Legislature in prescribing the several es-
     sential steps by which such delegated power
     should fully vest did 80 by reference to the
     procedure by which the consolidation was
     effected. It is not permissible, we think,
     to substitute any other, unless some other
     is expressly authorized, or excepted from
     the 'requirementthat it be in the same man-
    -ner as provided for consolidation. "0
     such exception is made, which Is thatnYit
     shall not be necessary to provide ppllirg
                                             plSaes
     in ea.h"distribti'
                      That was a wholly unneces-
     sary exception; unless it was deemed by the
     lawmakers that by proceeding to a dissolu-
     tion 'in the same manner' would require as
     many different polling places as was re-
     quired in the elections for c~onsolldation.
     Therefore, if there was any doubt or uncer-
     tainty -as-,to w:hat was meant by the 'same
     manner provided for their consolidation,'
     the exception would seem to remove such
     doubt and make clear the meaning. It seem
     to us the general provision read In connec-
Hon. Alwin E. Pape, page 10 (v-1518)


    tion with the single exception compels the
    conclusion that the ssame manner' would re-
    quire one or more petitions, signed by
    twenty or a majority of the legally qua1i.r~:~
    fied'voters of each of the formerly existing
    districts; that the election be held at the
    several polling places in each of said dis-
    tricts or (under authority of the express
    exheption) at one polling place, but just as
    was provided in Article 2807, with reference
    to the two kinds of elections held at the
    same place, that separate ballot boxes and
    tally sheets, etc. be provided and that the
    result or results of the several elections
    be separately ascertained and declared.
    The last-named provision shows 'that the
    Legislature did not regard election and
    polling places as synonymous.
         "There Is another consideration which
    seems to us to favor such interpretation of
    the phrase 'In the same'manner provided for
    their consolidation.' The steps prescribed
    for consolidation quite clearly manifest the
    policy that no such consolidation shall be
    affected contrary to the will (expressed in
    the elections) of any one of the districts.
    Of any number of districts involved in a
    proposed consolidation the unanimous will of
    all, ascertained by elections separately
    held, is required. But if the construction
    of these statutes contended for by the plain-
    tiffs be correct, then a contrary policy is
    manifest in the provisions of the dissolu-
    tion of consolidated districts. Under that
    construction it would be possible to dissolve
    a consolidated district by the will of the
    voters in the territory of a single district
    which went into the consolidation, although
    contrary to the will, if separately expressed,
    of all the other districts inv.olvedIn the
    consolidation. We can perceive no reason
    why one policy should prevail in consolida-
    tions and a contrary policy in dissolutions."
          In the instant matter, the petition for a dis-
solution election filed with the County Judge of Guada-
lupe County on July 9, 1952, contains the names, you
state, of legally qualified voters residing only in the
Hon. Alwin E. Pape, page 11 (v-1518)


Cibolo area of the consolidated district. Since the
former Cibolo district was wholly located in Guadalupe
County and under the jurisdiction of that county, the
petition, insofar-as qualified voters of the Cibolo
area is concerned, appears to be in compliance with
the requirements of Article 2815 and 2806. But it is
insufficient and could not be acted 'uponby the County
Judge of Bexar County or the County Judge of Guadalupe
County for the Schertz area of consolidated district
(if the former Schertz county-line area was under the
jurisdiction of the Guadalupe County) because it does
not contain the names of twenty or a majority ofthe    1,
qualified voters residing now in the Schertz area.
Popnoe v. Corbin, 215 S.W.2d 197 (Tex. Civ. App. 1948).
          Accordingly, it is our opinion that under the
laws stated and the facts submitted, a properielection
for the dissolution of the Schertz-Cibolo Common County
Line Consolidated School District No. 29 may not be had
based alone on the petition herein considered.
                          SUMMARY
          Under Article 2815, par. (a), V.C.S.,
     the Schertz-Cibolo Common County Line Con-
     solidated School District No. 29 may be
     dissolved by an election held in the same
     manner it was consolidated, as prescribed
     in the provisions of Article 2806, V.C.S.,
     except that it is not necessary to provide
     polling places in each former district con-
     solidated.
          Such Schertz-Cibolo county-line dis-
     trict could not properly be dissolved in an
     election called and based alone on the petl-
     tion, dated July 9, 1952, it not containing
     the names of twentv or a ma.-lorits
                                       of the
     legally qualified ioters from each of the
     districts consolidated. Consolidated Com-
     m;n School Dist:.No. 5 v. Wood, 112 S.W.
2 231 (Tex. civ. App. 1937, error dism.)
                                Yours very truly,
APPROVED:                         PRICE DANIEL
                                Attorney General
J. C. Davis, Jr.
County Affairs Division
E. Jacobson                     By Chester E. Ollison
Reviewing Assistant                    Assistant
Charles D. Mathews
First Assistant